Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office Action of the instant application 16/824,049 responsive to the amendment dated 12/17/2021.  The present application is a reissue of US Application No. 15/612,441 (hereinafter the ‘441 Application), filed June 2, 2017, which has been granted as US Patent Number 9,949,697 (hereinafter the ‘697 Patent) granted April 24, 2018.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

The broadening reissue application 16/826,049 is timely filed (3/20/2020) based on filing within two years of the issue date of US 9,949,697 B2 (4/24/2018).

Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,949,697 is or was involved. These proceedings would include interferences, reissues, 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 


Oath / Declaration
The reissue oath/declaration filed 12/17/2021 is accepted.

Claim Amendments
The amendment filed 12/17/2021 proposes amendments to the claims that do not comply with 37 CFR 1.173 (d), which sets forth the manner of making amendments in reissue applications. Specifically, the claims appear to be amended relative to the last amendment submitted by the Patent Owner, dated 3/20/2020, not the Allowed Patent.  This makes it difficult for the Examiner to see what language has been removed from the claims.  For Example, the claims remove language from claim 1 stating:  “an image capture device [configured to capture visual images]”, however that amendment is not reflected in the current claim set.  A supplemental paper correctly amending the reissue 
37 CFR 1.173 (d):
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added. 

Further see MPEP 1.173(g), 1453(IV), and/or 1453(V)(E), which specifically note the proper manner for making amendments in reissue applications, where amendments must be presented relative to the original spec/claims.


Prosecution History
During initial examination, the claims had been rejected under 35 USC § 103 (a) as being obvious over Black et al. (U.S. Publication No. 2010/0111370) in view of Kapur et al. (U.S. Publication No. 2013/0336550).  By way of at least the 2/5/2018 amendment, Patent Owner added the below limitations to the independent claims and received a notice of allowance on the amended claims on 3/1/2018.
Limitations added in the Original Application:
an image capturing device configured to capture visual images;
receiving input at least in part via the image capturing device the input comprising a first representation of the body, and the first representation comprising one or more visual representations of the body;
generate, using (i) a model of skeleton joint positions, and (ii) at least a weight of the user, a user-specific skeleton that will appear on the display once the input is received; 
enable the user to align the body in the first representation with the user-specific skeleton, at least in part by (i) displaying the user-specific skeleton along with one or more real time captured images of the body and (ii) instructing the user to move in such a manner that the displayed body is aligned to the displayed user-specific skeleton;
process the first representation when the displayed body has been aligned with the displayed user-specific skeleton by segmenting the first representation of the body to obtain a plurality of silhouettes which correspond to projected shadows of a substantially true three dimensional scan of the body;
generate a second representation of the body on the basis of the plurality of silhouettes; and

Patent Owner further argued on the record that the Prior Art of Record lacked the teachings of:

-	a controller that is that is operable to “enable the user to align the body in the first representation with the user-specific skeleton, at least in part by (i) displaying the user-specific skeleton along with one or more real time captured images of the body and (ii) instructing the user to move in such a manner that the displayed body is aligned to the displayed user-specific skeleton.” (see pages 15-16 of the 2/5/2018 Applicant Arguments)

Examiner issued Notice of Allowance acknowledging that:
With respect to independent claims 1, 34 and 48, the closest newly discovered prior art Sareen et al. (US2016/0088284) teaches body surface imaging technology, the system may analyze the 3D body scan as follow: apply a skeleton to the 3D body scan data; the system may load a skeleton template, a skeleton template is a hierarchical list of joints, where each joint has a location in 3D space and an optional parent joint (para. 0372-0374); however, Sareen does not teach or suggest: “generate, using (i) a model of skeleton joint positions, and (ii) at least a weight of the user, a user-specific skeleton that will appear on the display once the input is received” which renders claims 1, 34 and 48 are allowed.


Recapture 
Claims 1-27 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During the prosecution of the ‘697 Patent (Application No.15/612,441), the Patent Owner added above noted limitations to the claims and argued the above noted limitations differentiated over the prior art of record. (see Prosecution History section)

Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65.  Claim 1 specific language is used below, while independent claims 15, 26, and 27 show similar deficiencies.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) First, it was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:
Claims 1 and 15:
“an image capture device [configured to capture visual images];” 
“generate, [using (i) a model of skeleton joint positions, and (ii) at least a weight of the user], a user-specific [skeleton]…”
“enable the user to align the body… with the user-specific [skeleton] model, at least in part by… displaying the user-specific [skeleton] model [along with] one [or more] real time captured [images] of the body and instructing the user to move in such a manner that the displayed body Is aligned to the displayed user specific [skeleton]”
Claim 26: 

 “generate, using (i) a model of skeleton joint positions, and (ii) at least a weight of the user, a user-specific [skeleton] model..”
“enable the user to align the body… with the user-specific [skeleton] model, at least in part by (i) displaying the user-specific [skeleton] model along with one or more real time captured images of the body and (ii) instructing the user to move in such a manner that the displayed body Is aligned to the displayed user specific [skeleton] model”
“process the first representation, when the displayed body has been aligned with the displayed user-specific [skeleton] model…”

Claim 27: 

“generate, [using (i) a model of skeleton joint positions, and (ii) at least a weight of the user], a user-specific [skeleton]…”
“enable the user to align the body… with the user-specific [skeleton] model, at least in part [by displaying the user-specific skeleton along with one or more real time captured images of the body] and instructing the user to move in such a manner that the displayed body Is aligned to the displayed user specific [skeleton]”

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  
Each of these removed limitations where added to the claim during examination of the Original Application.  Furthermore, the ‘generate’ and ‘enable’ limitations where specifically argued to overcome the prior art of record (see above Prosecution History section)

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  In this regard, the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, specifically:
Generating a user specific model using at least height and weight of the user is not as specific and limiting as using the actual skeleton joint positions (an at least a weight) to generate the user specific skeleton.
A model is not as limiting as a skeleton for a user alignment guide. 

  Therefore, the Patent owner surrendered the described subject matter in the Original Application to obtain the subject Patent.  Accordingly, claims 1-27 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.


Prior Art
With respect to claims 1-27, neither the prior art of record relied upon by the previous Examiner during original Examination, Black et al. (U.S. Publication No. 2010/0111370), Kapur et al. (U.S. Publication No. 2013/0336550), and Sareen et al. (US2016/0088284), nor the newly cited references, Marlow et al. (U.S. Publication No.  2015/0379335), Anderson et al.  (U.S. Publication No.  2015/0099252), Kanaujia et al.  (U.S. Publication No.  20130250050), and Mundemann et al. (U.S. Publication No.  2008/0031512), specifically teach or suggest:

To “generate, using (i) a model of skeleton joint positions, and (ii) at least a weight of the user, a user-specific skeleton that will appear on the display once the input is received” and to “enable the user to align the body in the first representation with the user-specific (skeleton) model, at least in part by (i) displaying the user specific (skeleton) model and at least one real time captured image of the body and (ii) instruction the user to move such that the displayed body is aligned to the displayed user-specific (skeleton) model”, or the like.

Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).

Response to Arguments
	Patent Owner argues that “As can be seen, the reissue limitations are narrower than the originally filed claim limitations. For example, the reissue limitations include “using at least a height and a weight of the user.” Under step (2), the broader aspects of the reissue limitations do relate to subject matter of the SGL but the reissue limitations only modify and do not completely eliminate the SGL. This leads us to step (3) of the analysis.”
 	In response, the Examiner respectfully submits that, as previously noted, generating a user specific model using at least height and weight of the user is not as specific and limiting as using the actual skeleton joint positions (an at least a weight) to generate the user specific skeleton.


	Patent Owner argues that “MPEP 1412.02-II-C. This section of the MPEP goes on to explain that because the SGL has not been entirely eliminated from the claim in the reissue application (i1.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application, as discussed above), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:
It must be determined what portion of the amendment or argued limitation
has been retained, and whether the retained portion materially narrows the
original claims to avoid recapture.
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("original claims’ are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870.”

 	In response, the Examiner respectfully submits that evaluation of what portion was retained includes: generating the user specific skeleton based on “a weight of the user”.  What is removed, however, is the added and argued limitation of generating the user specific skeleton based on “both (i) a model of skeleton joint positions, and (ii) at least a weight of a user”.  The Examiner recognizes that the claim is narrowed to further recognize “a height” of a user, but this amendment now only bases the generating of a user specific skeleton off of measured features of the user while no longer utilizing “a model of skeleton joint positions” in its generation. Given this, the claims are not materially narrower relative to the original claim. 


	Patent Owner argues that “While Applicant maintains the validity of the reissue limitations under steps (2) and (3), as discussed above, Applicant also points out that Youman notes “even [i]f modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule." Youman, 679 F 3d at 1347, 102 USPQ2d at 1870. Also see MPEP 1412.02-II-C. Accordingly, even if assuming, arguendo, the reissue limitation does not materially narrow, Applicant asserts that the reissue claims are materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule.”
 	In response, the Examiner respectfully submits that the narrowing is within only one of the previously added and argued pair of characteristics to base a user specific skeleton on.  What was previously added and argued was to base generation of the user specific skeleton on (i) a model of joint positions and (ii) a measured characteristic of the user.  Now the claims are amended to only take into account measured characteristics (height and weight).   The ‘697 Patent’s specification further shows the specific advantage and use of an initial joint model (see 4:24-48):
In this embodiment the controller is also operable, under control of the electronic program instructions, to:
 	predict on the basis of the user height and weight and gender information submitted, or the user height and gender information only, an initial on-average avatar, defined as Av, which generally varies with the user's entered height, weight or other body measurements if known; and,
model and JK in a reference pose, and a bone weight/heat matrix defined as W.

Preferably the matrix W is calculated offline just once during the offline machine learning process of human shapes, then saved together with the reference skeletal model JK to be used for the prediction or generation of other avatars or human shapes that are not learned before, few purposes of W is to constrain, control and model the relationship between joints, bones and the actual 3D avatar surface or 3D topology including natural deformation occurs to human skin. The surface or 3D topology can be uniquely modeled and represented by its vertices V, edges E and faces F.

MPEP 1412.02 notes that:  even "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule." Youman, 679 F.3d at 1347, 102 USPQ2d at 1870. In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept). The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art. Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).
	In the present case, the narrowing does not relate to the surrendered subject matter (basing a user specific skeleton on a model of skeleton joint positions).


Summary
Claims 1-27 are REJECTED.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any new ground(s) of rejection presented in this Office action where necessitated by the present amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892). Said cited prior art specifically teaching systems for imaging a body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992